     Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 1 of 14




DAVID J. HOLDSWORTH (4052)
Attorney for Plaintiff
9125 South Monroe Plaza Way, Suite C
Sandy, UT 84070
Telephone (801) 352-7701
Facsimile (801) 567-9960
david_holdsworth@hotmail.com


  IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                 CENTRAL DIVISION
 EMILY NANCE,                               :              COMPLAINT
                                            :      (JURY TRIAL DEMANDED)
               Plaintiff,                   :
                                            :
        v.                                  :
                                            :
 ALPINE SECURITIES                          :
 CORPORATION,                               : Civil No. 2:18-cv-00531-BSJ
                                            :
               Defendant.                   : Hon. Bruce S. Jenkins

              COMES NOW the Plaintiff, Emily Nance, complains of Defendant

Alpine Securities Corporation, demands trial by jury and as and for causes of action

alleges as follows:

                                    JURISDICTION

              1.      This action is brought pursuant to federal question — namely,

federal securities laws which require businesses in the securities industry which detect

suspicious activity to report and file suspicious activity reports in an accurate and

timely manner.
     Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 2 of 14




                                        PARTIES

              2.      Emily Nance (hereinafter referred to as “Ms. Nance” or

“Plaintiff”) is a citizen of the United States and a resident of the State of Utah.

              3.      Alpine Securities Corporation (hereinafter referred to as “Alpine

Securities” or “the company” or “the employer”) is an employer which does business in

the State of Utah in Salt Lake County and which employed Ms. Nance.

                                  NATURE OF CASE

              4.      On or about May 24, 2017, Alpine Securities hired Ms. Nance to

work as a Compliance Analyst/Compliance Officer.

              5.      Ms. Nance knew that the law required the company to prepare and

file suspicious activity reports (hereinafter sometimes referred to as “SARs”) within 30

days of any activity falling within the scope of the term “suspicious activity”. Her job

duties involved training employees on policies and procedures and filing suspicious

activity reports. She reported to Erin Zipprich (hereinafter “Ms. Zipprich”),

Compliance Officer.

              6.      On one occasion, just a few days after Ms. Nance was hired, Ms.

Zipprich asked Ms. Nance to take a break with her. During such break, the two walked

outside the building, entered Ms. Zipprich’s car, and traveled to a supervisor’s home to




                                             2
     Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 3 of 14




walk his dog. During such break, Ms. Zipprich began to slur her speech, stumbling as

if like she was going to fall down, actually fell down, and became generally incoherent.

              7.     Ms. Nance was very concerned for Ms. Zipprich and her health.

At first, Ms. Nance thought Ms. Zipprich might be having a stroke and persuaded her

to go to the emergency room of a local hospital. Ms. Nance drove Ms. Zipprich to the

University of Utah Emergency Room in Ms. Zipprich’s vehicle.

              8.     When Ms. Zipprich presented at such hospital, the hospital ran

various tests and diagnosed Ms. Zipprich as impaired due to use of marijuana (she

tested positive for marijuana).

              9.     Ms. Zipprich also admitted to the physicians in Ms. Nance’s

presence that she had recently used cocaine.

              10.    During this hospitalization, Ms. Zipprich continued acting

erratically and took off her clothes in Ms. Nance’s presence, revealing her bare breasts,

after Ms. Nance had asked if she could turn away to give Ms. Zipprich privacy first.

              11.    Ms. Nance waited at the hospital for Ms. Zipprich’s parents to

arrive. When Ms. Zipprich’s parents arrived at the hospital emergency room, Ms.

Nance had her mother pick her up and take her back to the office.

              12.    The next day, at work, Ms. Zipprich told Ms. Nance that she had

had a “boob job”, and that Ms. Nance should have a “boob job”. Ms. Zipprich also


                                            3
     Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 4 of 14




told Ms. Nance that she could give her the name of her plastic surgeon and she pulled

up his website for Ms. Nance.

              13.    After Ms. Zipprich made these unsolicited disclosures to Ms.

Nance (and Ms. Nance had indicated to Ms. Zipprich that she was uncomfortable with

Ms. Zipprich sharing such personal information with her), Ms. Zipprich became

noticeably distant in her dealings with Ms. Nance. Ms. Zipprich would not interact

with Ms. Nance unless Ms. Nance initiated contact with Ms. Zipprich. As a result, Ms.

Zipprich would not provide any further training to Ms. Nance unless Ms. Nance

specifically asked for Ms. Zipprich to train her on something.

              14.    Ms. Zipprich seemed to resist any requests Ms. Nance made for

training. In response to such requests, Ms. Zipprich would seem preoccupied with

other matters, would be short with Ms. Nance, i.e., telling her that she did not have

time to sit with her and would refer Ms. Nance to other employees in different and

unrelated departments for training. When Ms. Zipprich would interact with Ms.

Nance, Ms. Zipprich would have Ms. Nance do menial tasks, such as copying

documents, filing documents and basic data entry (something an entry-level employee

with no experience could have done).




                                            4
     Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 5 of 14




              15.    As a result of Ms. Zipprich’s behavior, Ms. Nance began cross-

training with Becky Smith because Ms. Nance wanted to have something to do. With

Ms. Smith’s training, Ms. Nance caught on very quickly.

              16.    Meanwhile, during the period June/early July 2017, Ms. Zipprich

rarely showed up (Ms. Nance suspected (as did other employees) that Ms. Zipprich was

being treated for drug and alcohol issues).

              17.    As Ms. Nance learned her job and tried to do her job, she

developed a good faith belief that the company had (a) not been preparing and filing

suspicious activity reports on a complete and timely basis; (b) had tried to conceal

delayed reporting of suspicious activities; (c) the company had altered dates on some

suspicious activity reports so that it appeared that the company had prepared and filed

such reports in a timely manner.

              18.    As Ms. Nance reviewed more and more company records, she

came to suspect that Ms. Zipprich may be the company agent likely responsible for the

company’s failure to comply with the obligation to prepare and file SARs on time.

              19.    Ultimately, Ms. Nance decided she needed to blow the whistle on

what she believed to be a serious default on the part of her supervisor, Ms. Zipprich,

possibly caused by an impairment caused by drug and alcohol use, and consequential

illegal activity on the part of the company in the form of failing to prepare and file


                                              5
     Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 6 of 14




SARs in a timely manner and trying to cover up that failure by altering the dates of

some SARs reports to make it appear as though they had been filed in a timely manner.

              20.   On July 6, 2017, Ms. Zipprich was absent.

              21.   Accordingly, on July 6, 2017, Ms. Nance went to her second-level

supervisor, a male, and told him that she suspected that the company was not

complying with the laws relating to filing SARs.

              22.   Ms. Nance requested her second-level supervisor to investigate

her concerns and report back to her. Ms. Nance told her second-level supervisor that

he ought to have someone who was more experienced than Ms. Nance was to

investigate Ms. Nance’s concerns so that the company could either confirm or

otherwise address Ms. Nance’s concerns.

              23.   Ms. Nance also expressed to her second-levels supervisor that Ms.

Nance was fearful of Ms. Zipprich retaliating against her if Ms. Zipprich were to learn

that Ms. Nance had come forward, raised concerns about accurate and timely filing of

suspicious activity reports and blown the whistle. Accordingly, Ms. Nance requested

that her second-levels supervisor “keep her name out of it”.

              24.   Ms. Nance also expressed to her second-level supervisor that she

was not being trained by Ms. Zipprich, that Ms. Nance had made efforts to request

such training, but that Ms. Zipprich had not been responsive and that, in the meantime,


                                           6
      Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 7 of 14




Ms. Nance had been spending her time constructively, by cross-training whenever

possible with Becky Smith.

              25.    Ms. Nance’s second-levels supervisor expressed his appreciation

that she (Ms. Nance) had taken the initiative to blow the whistle and come to him. Ms.

Nance’s second-level supervisor told Ms. Nance that she was doing an excellent job,

that she (Ms. Nance) should keep doing what she had been doing, also that she had

taken the initiative, and to cross-train. Her second-level supervisor was enthusiastic

about Ms. Nance’s future with the company and openly expressed this to her.

              26.    On the next day, July 7, 2017, Ms. Nance noticed that her second-

levels supervisor was having a meeting with Ms. Zipprich. Immediately after the

meeting between Ms. Zipprich and the second-level supervisor ended, Ms. Zipprich

contacted Ms. Nance and accused Ms. Nance of telling the second-level supervisor that

Ms. Zipprich had been “doctoring documents”. Ms. Nance explained that she had

developed suspicions that SARs had not been prepared and submitted in a timely

manner and, because of her concerns, she had approached her second-level supervisor

and asked him to investigate her suspicions to determine if her suspicions were

justified.

              27.    About one-half hour later, Ms. Zipprich and the second-level

supervisor called Ms. Nance into a meeting and told Ms. Nance that “it is not working


                                            7
     Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 8 of 14




out”. When Ms. Nance asked what was not working out, the two gave her subjective

answers, such as Ms. Nance was not catching on, that she “did not have the spark” and

that she was not “compatible, professionally”.

               28.   Ms. Nance explained that she had not been getting the training she

needed, that she had asked for such training, but had been rebuffed by Ms. Zipprich.

Then, without advance notice or without any progressive discipline and without cause,

good cause or just cause, the company terminated Ms. Nance’s employment.

               29.   As Ms. Nance asked for some reason to justify the company’s

decision to terminate her employment, the second-level supervisor said that Ms. Nance

was an at-will employee, that the company did not need a reason to terminate her

employment or to give her any reason, and that Ms. Nance was just being

confrontational.

               30.   Ms. Nance alleges that the company fired her in retaliation for her

blowing the whistle on what she, in good faith, believed were violations of federal law

and, therefore, that the termination of her employment constitutes a wrongful

termination.

               31.   Ms. Nance did engage in protected activity.

               32.   The timing of the termination is generally suspicious, coming one

day after she blew the whistle, and the company took adverse action against her.


                                           8
     Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 9 of 14




              33.    Ms. Nance alleges there is a cause and effect connection between

her whistleblowing and the company’s decision to terminate her employment.

                             FIRST CAUSE OF ACTION
                            WRONGFUL TERMINATION

              34.    Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through 33 above as if alleged in full herein.

              35.    The State of Utah has a clear and substantial public policy that

businesses operating in the State are to comply with all state and local laws, regulations

and ordinances.

              36.    By blowing the whistle on the practices Ms. Nance became aware

of, which she, in good faith, believed violated such clear and substantial public

policies, Ms. Nance was engaging in protected activity — namely, activity protected by

clear and substantial public policies.

              37.    Ms. Nance alleges that, immediately after she engaged in such

protected activity and because of Ms. Nance’s actions in engaging in such protected

activity, Alpine Securities took adverse actions against her, including terminating her

employment.

              38.    Ms. Nance alleges there is a direct cause-and-effect relationship

between her engaging in protected activity and Alpine Securities’s actions in taking

adverse actions against her, in that, among other facts and factors:

                                             9
Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 10 of 14




               a.     There is Close Temporal Proximity Between Ms. Nance’s

 Protected Activity and the Adverse Action the Company Took Against Her. Ms.

 Nance engaged in protected activity, and, immediately thereafter, Alpine

 Securities decided to take adverse action against Ms. Nance;

               b.     The is No Legitimate Business Reason for the Adverse

 Action. There was no performance-based reason for the adverse action Alpine

 Securities took against Ms. Nance. Ms. Nance had been performing all of the

 duties of her position in a fully satisfactory, even exemplary, manner;

               c.     Failure to Comply with Company Policies and Practices

 Regarding Progressive Discipline and Industrial Due Process. Alpine

 Securities did not provide Ms. Nance with any of the steps of a normal, regular

 progressive discipline process. It just fired her without warning and without any

 cause;

               d.     Failure to Given Any Reason for the Adverse Action.

 Generally speaking, employers just do not fire management level employees

 without any reason. Alpine Securities gave Ms. Nance no reasons whatsoever

 for the adverse action. Any reasons it could have given her would have been and

 would be totally and unequivocally and indisputably false;




                                     10
    Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 11 of 14




                     e.      Evidence of Pretext. As set forth above, certain statements

       made by company officers and managers after the company fired Ms. Nance

       constituted strong evidence that the company fired Ms. Nance precisely because

       she had engaged in protected activity.

              39.    For Alpine Securities to take such adverse action against Ms.

Nance immediately following and because of Ms. Nance’s actions in “blowing the

whistle” on practices Ms. Nance believed to be unlawful, violates public policy.

              40.    Ms. Nance alleges that, under such circumstances, such a

termination constitutes a wrongful termination.

              41.    Ms. Nance alleges such wrongful termination has caused her loss,

injury and damages, including lost wages, lost benefits, damage to her employability,

financial stress and emotional distress.

              42.    As further support for such allegations, Ms. Nance, in addition to

the facts alleged above, makes the following additional allegations:

              43.    Other company employees had warned Ms. Nance about Ms.

Zipprich, warning Ms. Nance to conduct herself in such a way that she did not get on

Ms. Zipprich’s “bad side”.

              44.    Ms. Zipprich was “tight”, personally and professionally, with the

third-levels supervisor, David Brent, and was “untouchable”.


                                            11
    Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 12 of 14




              45.    The reasons the company gave for the termination of employment

are false and pretextual. Ms. Nance was a good fit and was compatible professionally.

              46.    On information and belief, Ms. Nance alleges that when Ms.

Zipprich’s defaults came to light, she may have tried to blame Ms. Nance for Ms.

Zipprich’s deficiencies.

              47.    During the meeting to terminate Ms. Nance’s employment, Ms.

Zipprich threatened Ms. Nance that, if she (Ms. Nance) commented about Ms.

Zipprich’s erratic attendance, Ms. Zipprich could sue her, demonstrating animus

toward Ms. Nance.

                               PRAYER FOR RELIEF

              WHEREFORE, based on the allegations set forth herein and the evidence

to be assembled, discovered, adduced, and propounded in support of these allegations,

Ms. Nance respectfully requests the Court to order the following relief:

              1.     For a judgment awarding her damages for lost wages and benefits,

                     emotional distress, mental anguish, physical pain and suffering,

                     and other damages;

              2.     For attorney’s fees, court costs and any other such relief as the

                     Court deems just and equitable.

              DATED this 2nd day of July, 2018.


                                            12
Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 13 of 14




                                       /s/ David J. Holdsworth
                                     David J. Holdsworth
                                     Attorney for Plaintiff




                                13
     Case 2:18-cv-00531-BSJ Document 15-1 Filed 11/29/18 Page 14 of 14




                                     VERIFICATION

              Emily Nance, being first duly sworn, upon hyer oath, deposes and says

that she is the Plaintiff in the above-entitled action, that she has read the foregoing

COMPLAINT and understands the contents thereof, and the allegations made therein

are true of her own knowledge, except as to those matters alleged on information and

belief which she believes to be true.




                                             /s/ Emily Nance
                                            Emily Nancy


              SUBSCRIBED AND SWORN to before me, a Notary Public, this ____

day of _______________, 2018.



                                            ___________________________________
                                            NOTARY PUBLIC

MY COMMISSION EXPIRES:                      RESIDING AT: _____________________

                                            ___________________________________
